Exhibit 10.37

 

--------------------------------------------------------------------------------

 

GUARANTEE

 

dated as of

 

December 21, 2001

 

of

 

TECO ENERGY, INC.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1.

   Guarantee Terms    1            1.1 The Guarantee    2            1.2
Guarantor’s Obligations Absolute    3            1.3 Waivers by Guarantor    4  
         1.4 Reinstatement of Guarantee    5            1.5 No Subrogation   
6            1.6 The Guarantee to Rank on Parity with Other Unsecured
Indebtedness    6            1.7 Waiver of Acceptance    6  

ARTICLE 2.

   Payments Free and Clear of Taxes, Etc.    6  

ARTICLE 3.

   Consent to Assignment; Payment    7  

ARTICLE 4.

   Subordination    7  

ARTICLE 5.

   Notices    7  

ARTICLE 6.

   Construction    8  

ARTICLE 7.

   Severability    8  

ARTICLE 8.

   Successors    8  

ARTICLE 9.

   Entire Agreement; Amendment    8  

ARTICLE 10.

   Term of Guarantee    8  

ARTICLE 11.

   Governing Law    9  

ARTICLE 12.

   Jurisdiction and Service of Process    9  

ARTICLE 13.

   Original Copies    9  

ARTICLE 14.

   No Waivers    9  

ARTICLE 15.

   Waiver of Trial by Jury    9  

ARTICLE 16.

   Limitation on Guarantee of Performance    10



--------------------------------------------------------------------------------

GUARANTEE

 

This Guarantee, dated as of December 21, 2001 (the “Guarantee”), is made by TECO
ENERGY, INC., a Florida corporation (“Guarantor”), in favor of the Guaranteed
Parties (as hereinafter defined).

 

WHEREAS, all capitalized terms used herein without definitions shall have the
respective meanings set forth in Schedule A to the Agreement to Acquire and
Charter, dated as of the date hereof (the “Agreement”), among GTC Connecticut
Statutory Trust (the “Shipowner”), acting by and through State Street Bank and
Trust Company of Connecticut, National Association, not in its individual
capacity except as expressly stated therein but solely as trustee (the
“Trustee”), Fleet Capital Corporation (the “Owner Participant”), Gulfcoast
Transit Company (the “Charterer”), and the Guarantor; and

 

WHEREAS, it is a condition to the transactions contemplated by the Agreement,
the Demise Charter and the other Transaction Documents that Guarantor guarantee
that Charterer will make all the payments provided for in, and perform all of
its obligations under, the Demise Charter, the Tax Indemnity Agreement and all
of the other Transactions Documents to which it is a party (in each case, as the
same may be amended, waived, modified or supplemented from time to time, being
herein referred to individually as a “Guaranteed Agreement” and collectively as
the “Guaranteed Agreements”), receipt of copies of which Guarantor hereby
acknowledges; and

 

WHEREAS, Guarantor is entering into this Guarantee for the aforesaid purpose and
to induce the Shipowner, the Trustee, in both its individual and trust
capacities, and the Owner Participant (the foregoing together with their
respective Affiliates and successors, transferees and assigns, being herein
referred to individually as a “Guaranteed Party” and collectively as the
“Guaranteed Parties”) to enter into and perform their respective obligations
under the Transaction Documents; and

 

WHEREAS, the Guarantor has determined that the execution, delivery and
performance by Charterer of such of the Transaction Documents to which it is a
party and the execution, delivery and performance of this Guarantee indirectly
benefit, and are within the corporate purposes and in the best interests of, the
Guarantor;

 

NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration which the Guarantor hereby acknowledges having
received, the Guarantor hereby covenants and agrees with and represents and
warrants to each of the Guaranteed Parties as follows:

 

ARTICLE 1. Guarantee Terms.

 

1.1 The Guarantee. Guarantor hereby irrevocably and unconditionally guarantees
to each of the Guaranteed Parties the due and punctual (a) full payment (whether
due by acceleration or otherwise) by Charterer in accordance with the terms and
provisions of the Guaranteed Agreements of any and all sums (including, but not
limited



--------------------------------------------------------------------------------

to, Charter Hire, Stipulated Loss Value, payments under Articles 17, 18 and/or
19 of the Demise Charter, indemnities, reimbursement sums, damages, interest,
fees and expenses, Fees, Taxes and/or Other Charges, and all other expenses
incurred by or owing to any such Guaranteed Party) which are now or hereafter
payable by Charterer under any of the Guaranteed Agreements as and when the same
shall become due and payable in accordance with the terms and provisions of the
Guaranteed Agreements, and (b) faithful performance and discharge by Charterer
of each and every other duty, agreement, covenant, undertaking and obligation of
Charterer in favor of any Guaranteed Party under and in accordance with the
terms and provisions of the Guaranteed Agreements at the time or times required
thereby (all such obligations described in clauses (a) and (b) above being
herein referred to individually as a “Guaranteed Obligation” and collectively as
the “Guaranteed Obligations”). In the case of the failure or inability of
Charterer duly, punctually and fully to pay any such Guaranteed Obligation
described in clause (a) above when due and in accordance with the terms of the
applicable Guaranteed Agreement (whether or not such failure or inability shall
constitute an Event of Default), Guarantor hereby irrevocably and
unconditionally agrees to pay or cause to be paid to the Person or Persons
entitled to receive the same (according to their respective interests) under and
in accordance with the Guaranteed Agreements, on the day such payments are (or
would have become) due and payable, an amount equal to the aggregate of all such
Guaranteed Obligations then due and unpaid (including, without limitation, any
and all interest due and payable under any of the Guaranteed Agreements). In the
case of the failure or inability of Charterer duly and punctually to perform and
discharge any such Guaranteed Obligation described in clause (b) above (whether
or not such failure or inability shall constitute an Event of Default), in favor
of any Guaranteed Party under and in accordance with the terms and provisions of
the Guaranteed Agreements, Guarantor hereby irrevocably and unconditionally
agrees promptly to perform or discharge the same or cause the same to be
performed or complied with. In addition, in the case of any such failure of
payment, performance or discharge of any Guaranteed Obligation by Charterer when
due, Guarantor shall forthwith, upon request of any Guaranteed Party, pay to the
Guaranteed Party making such request such additional amounts as may be necessary
to reimburse such Guaranteed Party in full for any reasonable out-of-pocket
expenses that such Guaranteed Party incurred as a result of any such failure by
Charterer (including, without limitation, reasonable attorneys’ fees and
expenses and other reasonable fees and disbursements that may have been incurred
by or on behalf of such Guaranteed Party in enforcing such payments, performance
or discharge by Charterer or in enforcing this Guarantee).

 

1.2 Guarantor’s Obligations Absolute. The obligations, covenants, agreements and
duties of Guarantor hereunder (a) shall be primary obligations of Guarantor, (b)
are absolute, unconditional and irrevocable, (c) shall remain in full force and
effect and shall not be discharged, limited, impaired, reduced or terminated in
any way by any circumstance or condition whatsoever (whether or not Guarantor or
Charterer shall have any knowledge or notice thereof) except by payment and
performance in full of the Guaranteed Obligations and (d) shall constitute a
guaranty of payment, performance and discharge and not of collection. In
addition, the foregoing obligations, covenants, agreements and duties shall not
be subject to any counterclaim, crossclaim, set

 

- 2 -



--------------------------------------------------------------------------------

off, deduction, withholding, diminution, abatement, recoupment, suspension,
deferment, reduction or defense for any reason whatsoever and Guarantor shall
have no right to terminate this Guarantee or to be released, relieved or
discharged from any of its obligations, covenants, agreements and duties
hereunder for any reason whatsoever (whether or not Guarantor or Charterer shall
have any knowledge or notice thereof), including, without limitation:

 

(i) any amendment, modification, addition, deletion or supplement to, or other
change in or to or waiver of any provision of any Guaranteed Agreement or to any
Vessel, or any assignment, mortgaging or transfer of any thereof or of any
interest therein, or any furnishing or acceptance of additional security, or any
exchange or release of any security, for the obligations of Charterer under the
Guaranteed Agreements, or the failure of any security or the failure of any
Person to perfect any security interest; provided, however, that no such
amendment, modification, addition, deletion or supplement to, or change in, any
Guaranteed Agreement shall increase any obligation of the Guarantor hereunder
except to the extent the Guarantor shall consent thereto in writing;

 

(ii) any failure, omission or delay on the part of Charterer or any Guaranteed
Party, to perform or comply with any term of any Guaranteed Agreement;

 

(iii) any waiver, consent, extension, indulgence, compromise, release or other
action or inaction under or in respect of any Guaranteed Agreement or any
obligation or liability of Charterer or any Guaranteed Party, or any exercise or
nonexercise of any right, remedy, power or privilege under or in respect of any
such Guaranteed Agreement or any such obligation or liability;

 

(iv) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, dissolution, liquidation, winding up or similar proceeding with
respect to Charterer or any Guaranteed Party or any other Person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;

 

(v) any limitation on the liability or obligations of Charterer or any other
Person under any Guaranteed Agreement or any discharge, termination,
cancellation, frustration, irregularity, invalidity, unenforceability,
illegality or impossibility of performance, in whole or in part, of any of the
Guaranteed Agreements or any term of any thereof;

 

(vi) any defect in the title, compliance with specifications, condition, design,
operation or fitness for use of, any ineligibility for any particular activity
of any damage to or loss or destruction of or any interruption or cessation in
the use of, any Vessel or any portion thereof by Charterer or any other Person
for any reason whatsoever (including, without limitation, any Event of Loss or
any event referred to in Article 12 of the Demise Charter) regardless of the
duration thereof

 

- 3 -



--------------------------------------------------------------------------------

(even though such duration would otherwise constitute a frustration of the
Demise Charter), whether or not resulting from accident and whether or not
without fault on the part of Charterer or any other Person;

 

(vii) any merger or consolidation of Charterer or Guarantor into or with any
other Person or any sale, lease or transfer or other disposition of any or all
or substantially all of the assets of Charterer or Guarantor to any other
Person;

 

(viii) any change in the ownership of Charterer (including, without limitation,
any change as a result of which the magnitude of Guarantor’s ownership interest
in Charterer is reduced or Guarantor ceases to hold any such ownership interest,
directly or indirectly);

 

(ix) any act, omission or breach on the part of Charterer, any Guaranteed Party
or any other Person under any Guaranteed Agreement or other Transaction
Document, or under any law or governmental regulation applicable to said parties
or to any Vessel;

 

(x) any claims as a result of any other business dealings by any Guaranteed
Party, Guarantor, Charterer or any other Person;

 

(xi) any event of force majeure;

 

(xii) any legal requirement; and

 

(xiii) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing, that might otherwise constitute a legal or
equitable defense or discharge of the liabilities of a guarantor or surety or
that might otherwise limit recourse against Guarantor.

 

The obligations of Guarantor set forth herein constitute the full recourse
obligations of Guarantor enforceable against it to the full extent of all its
assets and properties, notwithstanding any provision in any Guaranteed Agreement
limiting the liability of the Shipowner, the Trustee, the Owner Participant or
any other Person.

 

The obligations of Guarantor set forth in this Guarantee shall be continuing and
Guarantor agrees that in the discharge of its obligations under Section 1.1
hereof, no judgment, order, or execution need be obtained, and no action, suit
or proceeding need be brought, and no other remedies need be exhausted against
Charterer or any other Person, or against any other security, prior to the
demand by any Guaranteed Party for payment or performance hereunder.

 

1.3 Waivers by Guarantor. To the extent permitted by applicable law, Guarantor
hereby unconditionally waives and agrees to waive at any future time any and all
rights which Guarantor may have or which now or at any time hereafter may be
conferred upon it, by statute, rule of law, regulation or otherwise, to
terminate, cancel,

 

- 4 -



--------------------------------------------------------------------------------

quit or surrender this Guarantee. Without limiting the generality of the
foregoing, it is agreed that, at any time or from time to time, the occurrence
or existence of any one or more of the following shall not release, relieve or
discharge Guarantor from liability hereunder, and Guarantor hereby
unconditionally waives and agrees to waive to the extent permitted by applicable
law:

 

(i) notice of any of the matters referred to in Section 1.2 hereof and of any
matters which may be referred to in any other Guaranteed Agreement (except any
notices to which Guarantor is expressly entitled thereunder);

 

(ii) all notices that may be required by statute, rule of law, regulation or
otherwise, now or hereafter in effect, to preserve intact any rights against
Guarantor including, without limitation, any demand, presentment and protest,
proof of notice of non-payment under the Guaranteed Agreements, and notice of
any default or failure on the part of Charterer to perform and comply with any
covenant, agreement, term or condition of any of the Guaranteed Agreements;

 

(iii) the enforcement, assertion or exercise against Charterer of any right,
power, privilege or remedy conferred in the Guaranteed Agreements or otherwise
and any requirement that any Guaranteed Party protect, secure, perfect or insure
any security interest or Lien on any property subject thereto;

 

(iv) any requirement of promptness or diligence on the part of any Person;

 

(v) any requirement to exhaust any remedies or to mitigate the damages resulting
from a default under the Guaranteed Agreements;

 

(vi) any notice of any sale, transfer or other disposition of any right, title
to or interest in any Guaranteed Agreement or any Vessel;

 

(vii) any filing of claims by any Guaranteed Party with any court in the event
of the bankruptcy (or any similar proceeding for the relief of financially
distressed debtors) of Charterer; and

 

(viii) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing, that might otherwise constitute a legal or
equitable discharge, release or defense of a guarantor or surety, or that might
otherwise limit recourse against Guarantor.

 

1.4 Reinstatement of Guarantee. This Guarantee shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned by the recipient thereof upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Charterer, or upon or as a result
of the appointment of a custodian, receiver, intervenor or conservator of, or
trustee or similar officer for, either Charterer or

 

- 5 -



--------------------------------------------------------------------------------

any substantial part of its property, or otherwise, all as though such payments
had not been made. If an event specified in Articles 15(a)(8) or (9) of the
Demise Charter shall occur, and such occurrence shall prevent, delay or
otherwise affect the right of any Guaranteed Party to receive any payment under
any Guaranteed Agreement (including, without limitation, any amounts payable
pursuant to Article 15(b) of the Demise Charter), Guarantor agrees that, for
purposes of this Guarantee and its obligations hereunder and notwithstanding the
occurrence of any of the foregoing events, Guarantor shall forthwith pay any
such amount guaranteed hereunder at such times and in such amounts as are
specified in the Guaranteed Agreements.

 

1.5 No Subrogation. Guarantor shall not be entitled to be subrogated to any of
the rights of any Guaranteed Party against Charterer in respect of any amounts
paid by Guarantor pursuant to any provision of this Guarantee or any obligations
guaranteed hereby until all Guaranteed Obligations have been paid or performed
or discharged in full, but upon such payment or performance or discharge in full
(and so long as this Guarantee has not been reinstated pursuant to Section 1.4
hereof), Guarantor shall be subrogated in full to all rights of all Guaranteed
Parties in respect thereof. Each Guaranteed Party hereby agrees at the expense
of Guarantor to execute such documents and do such other and further things as
may be reasonably requested by Guarantor to effect and evidence such
subrogation. Unless and until all Guaranteed Obligations have been paid or
performed or discharged in full, Guarantor shall not assign or otherwise
transfer any such claim against Charterer. If any amount shall be paid to
Guarantor on account of the foregoing subrogation rights at any time when all of
the Guaranteed Obligations shall not have been paid, performed or discharged in
full, such amount shall be held in trust for the benefit of the Guaranteed Party
or Guaranteed Parties entitled to receive the same (according to their
respective interests) under, and in strict accordance with, the Guaranteed
Agreements, shall be segregated from the other funds of Guarantor and shall
forthwith be paid over by Guarantor to such Guaranteed Party or Guaranteed
Parties.

 

1.6 The Guarantee to Rank on Parity with Other Unsecured Indebtedness. The
obligations of Guarantor under this Guarantee shall rank on a parity with all
other unsecured and unsubordinated indebtedness of Guarantor now or hereafter
existing.

 

1.7 Waiver of Acceptance. Guarantor hereby waives notice of acceptance of this
Guarantee by the Guaranteed Parties.

 

ARTICLE 2. Payments Free and Clear of Taxes Etc.

 

Without limiting the generality of the foregoing, all payments made by Guarantor
under this Guarantee shall be made free and clear of, and without reduction for
or on account of, any present or future stamp or other taxes, levies, imposts,
duties, charges, fees, deductions, withholdings, restrictions or conditions of
any nature whatsoever now or hereafter imposed, levied, collected, withheld or
assessed by any country (or by any political subdivision or taxing authority
thereof or therein), excluding

 

- 6 -



--------------------------------------------------------------------------------

income and franchise taxes now or hereafter imposed on any Guaranteed Party
(such nonexcluded taxes being hereinafter collectively referred to as
“Designated Taxes”). If any Designated Taxes are required to be withheld from
any amounts payable to any Guaranteed Party under this Guarantee the amounts so
payable to such Guaranteed Party shall be increased to the extent necessary to
yield to such Guaranteed Party (after payment of all Designated Taxes) an
aggregate amount equal to the amount specified in this Guarantee. This Article 2
shall be interpreted and applied in a manner consistent with the obligation of a
party to a Transaction Document to make a payment with respect to a Guaranteed
Obligation on an after-tax basis so as to avoid duplication of any gross-up
payment. Whenever any Designated Tax is payable by Guarantor, as promptly as
possible thereafter, Guarantor shall send the relevant Guaranteed Party an
original or true copy of an official receipt showing payment thereof.

 

ARTICLE 3. Consent to Assignment; Payment.

 

(a) Guarantor hereby consents to the assignment by each of Shipowner, Trustee
and/or Owner Participant of its right, title and interest in, to and under this
Guarantee and of its right, title and interest in, to and under each of the
Guaranteed Agreements and this Guarantee; provided, however, that any such
assignment complies with all applicable provisions of Article VII of the
Agreement and with any corresponding provisions of the Trust Agreement. This
Guarantee is not assignable by Guarantor, except that this restriction shall not
prohibit assumption of this Guarantee in accordance with the express provisions
of Section 5.1(e)(i)(B) of the Agreement.

 

(b) Guarantor agrees that it shall make all payments payable hereunder to the
Person or Persons entitled to receive the same (according to their respective
interests) under and in accordance with the Guaranteed Agreements.

 

ARTICLE 4. Subordination.

 

Guarantor agrees that any and all indebtedness and liabilities of Charterer to
Guarantor, including any obligation to repay any capital contribution made by
Guarantor to Charterer, directly or indirectly, are and shall be expressly
subordinate and junior in right of payment to all of the Guaranteed Obligations
until the Guaranteed Obligations are indefeasibly paid in full. Upon and during
the continuation of an Event of Default, Guarantor shall not demand or receive
from Charterer, or from anyone acting directly or indirectly on behalf of
Charterer, any payment on account of such indebtedness or liabilities of
Charterer.

 

ARTICLE 5. Notices.

 

Unless otherwise specifically provided herein, all notices, consents,
directions, approvals, instructions, requests and other communications required
or permitted by the terms hereof shall be in writing, and shall become effective
when delivered by hand or received by telex or telecopier or registered
first-class mail, postage prepaid, addressed to the respective party hereto at
its address set forth in Section 8.1(a)

 

- 7 -



--------------------------------------------------------------------------------

of the Agreement; provided, however, that any such addressee may change its
address for communication by notice given as aforesaid to the other parties
hereto.

 

ARTICLE 6. Construction.

 

The section headings in this Guarantee and the table of contents hereto are for
convenience of reference only and shall neither be deemed to be a part of this
Guarantee nor modify, define, expand or limit any of the terms or provisions
hereof. All references herein to numbered sections, unless otherwise indicated,
are to sections of this Guarantee. Words and definitions in the singular shall
be read and construed as though in the plural and vice versa, and words in the
masculine, neuter or feminine gender shall be read and construed as though in
either of the other genders where the context so requires.

 

ARTICLE 7. Severability.

 

If any provision of this Guarantee, or the application thereof to any Person or
circumstance, shall, for any reason or to any extent, be invalid or
unenforceable, such invalidity or unenforceability shall not in any manner
affect or render invalid or unenforceable the remainder of this Guarantee, and
the application of that provision to other Persons or circumstances shall not be
affected but, rather, shall be enforced to the fullest extent permitted by
applicable law.

 

ARTICLE 8. Successors.

 

The terms and provisions of this Guarantee shall be binding upon and inure to
the benefit of Guarantor and the Guaranteed Parties and their respective
permitted successors, transferees and assigns.

 

ARTICLE 9. Entire Agreement; Amendment.

 

This Guarantee, together with all Guaranteed Agreements, expresses the entire
understanding of Guarantor and the Guaranteed Parties relating to the subject
matter hereof; and all other understandings, written or oral, are hereby merged
herein and superseded. No amendment of or supplement to this Guarantee, or
waiver or modification of, or consent under, the terms hereof shall be effective
unless in writing and signed by all of the parties hereto.

 

ARTICLE 10. Term of Guarantee.

 

This Guarantee and all guaranties, covenants and agreements of Guarantor
contained herein shall continue in full force and effect and shall not be
discharged until such time as all of the Guaranteed Obligations shall be paid or
performed or otherwise discharged in full.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 11. Governing Law.

 

This Guarantee shall be governed by, construed and enforced in all respects in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed entirely therein.

 

ARTICLE 12. Jurisdiction and Service of Process.

 

Guarantor hereby irrevocably submits itself to the jurisdiction of the United
States District Court for the Southern District of New York, for the purpose of
any suit, action or other proceeding arising out of, or relating to, this
Guarantee, any of the Guaranteed Agreements or any of the transactions
contemplated hereby or thereby, and hereby waives, and agrees not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named court for any reason whatsoever, that such suit, action or
proceeding is brought in an inconvenient forum, that the venue of such suit,
action or proceeding is improper or that this Guarantee, any Guaranteed
Agreement or the subject matter hereof or thereof may not be enforced in or by
such courts. Guarantor hereby agrees (a) that service of process in any such
suit, action or other proceeding by any Guaranteed Party may be made by mailing
a copy of such process by registered or certified mail to Guarantor at the
address set forth in Article 5 hereof or as otherwise specified in accordance
with Article 5; (b) that service in such manner shall constitute valid and
effective service and (c) that nothing herein shall affect any Guaranteed
Party’s right to effect service of process in any other manner permitted by law,
and (d) that each Guaranteed Party shall have the right to bring any legal
proceedings (including a proceeding for enforcement of a judgment entered by any
of the aforementioned courts) against Guarantor, in such court or in any other
court or jurisdiction in accordance with applicable law.

 

ARTICLE 13. Original Copies.

 

This Guarantee may be executed in counterpart originals each of which when
executed and delivered shall be an original.

 

ARTICLE 14. No Waivers.

 

No failure or delay by any Guaranteed Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

ARTICLE 15. Waiver of Trial by Jury.

 

GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 16. Limitation on Guarantee of Performance.

 

Notwithstanding any other provision of this Guarantee, Guarantor shall not be
required in connection with its guarantee of performance under Article 1.1
hereof to take any action with respect to the any Vessel that (i) would be
contrary to the laws of the United States or (ii) would result in the forfeiture
or loss of such Vessel’s eligibility for documentation under the laws and flag
of the United States with coastwise endorsement; provided, however, that nothing
in this Article 16 shall relieve the Guarantor from any obligation otherwise
arising under Article 1.1 either to (x) cause such performance in a manner that
would not be contrary to United States law and would not result in such
forfeiture or loss of such Vessel’s eligibility, or (y) pay or reimburse the
costs of such performance.

 

IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be duly executed and
delivered as of the day and year first above written.

 

TECO ENERGY, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

- 10 -